   Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 1 of 23



     Hon. Nelson S. Roman
     United States District Judge
     United States District Court for the Southern District of New York
     300 Quarropas Street
     White Plains, New York 10601




RE: United States v. Helbrans et al.; 19 Cr. 497 (NSR)




                Pretrial Subsequent Motion by Nachman Helbrans
          for Urgent Essential Means Necessary for Defense Preparation
    as well as complaining about (a small part of the) Prosecutors’ Misconduct
   as well as Relief Request Regarding Arraignment on Superseding Indictment




                       [Oral arguments requested urgently]




                                     Page 1 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 2 of 23




    May 7, 2021

       I.   Urgent Essential Means Necessary for Defense Preparation as well as
            complaining about (a small part of the) Prosecutors’ Misconduct

    Back on March 4, 2021, I (along with my friends Mayer Rosner, Matityau Malka, and
Mordechay Malka), drafted and filed a motion to have access to the most basic
technological means, which are essential in order to prepare our defense and to exercise our
constitutional right of self-representation. There is no need to repeat what is already on the
docket (My motion on ECF# 202-1, Mayer’s motion on ECF# 203-1, Matityau’s ECF#
215, Mordechay’s ECF# 217-1).

    I clearly stated in my motion why a laptop computer, various basic software related to:
word processing, translation, document preparation, legal research, interviewing witnesses
and experts, receiving documents and evidence, sending out documents for reviewing
transcribing and translation, uninterrupted discovery review, trial and pre-trial courtroom
presentation preparation, along with relevant internet access necessary for the software
mentioned above and research, coupled with a basic printer scanner and copier, are all
essential to my defense.

    I do not believe that there is even a single attorney or even a paralegal in the entire 50
states that could function in 2021 without the above-mentioned technological basics. In
2021, a laptop computer that cannot be connected to the internet can be used only as a
Gameboy for children or as a secondary data storage device. If, in addition to being internet
disabled, all input and output ports are disabled, then the laptop could be used only for the
first purpose, namely as a toy for a bored toddler. However, by no means could it be used
as a tool for any functional office tasks.

     I never asked for unrestricted internet access nor an unfettered one and not a non-
limited one; instead, I simply asked for internet access relevant to my defense. A simple
reading of my previous 11-page motion is enough to explain what internet access is
relevant and what not. It was also simple that the primary purpose of the requested
technological means is to draft and print my pre-trial motions. However, some other

                                             Page 2 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 3 of 23



purposes were further detailed in my motion; all of them can be generalized as essential
pre-trial defense preparation.

    On March 5, 2021, and on March 18, 2021, the Honorable Court granted our request
(ECF# 205 and 218) and issued a detailed order which directed our stand-by counsels to
work with the jail management to supply the electronic devices and necessary software in a
manner that will be both safe and secure for the jail security and yet effective for our
defense preparation.

    It must be noted, however, that the order was somehow ambiguous regarding relevant
internet access, even though the spirit of the order on the background of our request
suggests that the Honorable Court was confident in the facility’s bona fide volunteered
cooperation. In fact, a review of the transcript of the status conference (of the other
defendants) on March 19, 2021, clarified that the Honorable Court considered the issue of
the internet more or less granted and settled by relying on the good faith of the jail facility.
For example, on page 13, (line 21-25) – page 14, (line 1-3):

            “The Court has received a request from both Defendants Matityau Moshe
       Malka and Mordechay Malka for laptops to aid each of them in preparation of their
       defense and the Court granted both those orders and stand-by counsels were
       instructed as to how to proceed on that issue and to work with Westchester County
       Jail, where the Defendants are currently residing, to have access to the laptops and
       Internet as well. So that issue has been taken care of.”
    Further in the transcript on page 25, (line 4-25) – page 26, (line 1):

            “THE COURT: So, I think it would be most helpful if counsels -- stand-by
       counsels and appointed -- and, I'm sorry, retained counsel, that they confer -- they
       meet and confer and make a joint request to the facility, so that the facility is not
       inundated with six or seven different requests from different counsels, and I would
       ask if you could do that sooner rather than later. You can meet and confer. And,
       obviously, I don't want to suggest that you meet personally, but you can certainly
       set up some type of virtual meeting and discuss how best to approach the facility.”
            “And, obviously, I would think that, you know, the pro se Defendants,
       obviously, they have to do a lot of the legal work on their own. They're going to be
       requesting a considerable amount, amount of time to have access to the computer
       and Internet during the pendency of this case. So, I would ask, you know, retained
       counsel and stand-by counsel to coordinate something, so that they can approach
       the facility jointly. And, again, I just want to remind all the parties that we are
       looking at a possible trial in mid-October, mid-to-late October, and that's how they


                                          Page 3 of 23
     Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 4 of 23



        should start preparing the case for, in the event that I rule -- I decide to rule -- I
        deny the motion to dismiss the Indictments.”
     Further in the transcript, on page 28, (line 3-13):

             “The Court: And, look, what I would say is that the attorneys, stand-by
        counsels and retained counsel, with respect to the request for access to the Internet,
        they should have a discussion as to how much time they're going to need on a daily
        basis -- their respective clients may need, how much time the Defendants are going
        to need on their laptops to access the Internet, and that request for that amount of
        time can be made to the facility, and then, actually, you know, if they get some
        pushback, then they'll circle back and reach out to chambers, so that if I have to
        issue an order on that issue, I can do so.”
     Immediately after I was notified about the Court’s decision, I wanted to facilitate and
simplify the matter for our stand-by counsels; therefore, I prepared a list of the very basic
and minimal hardware and software required for our defense preparation. Since I do not
have any rational means to have a reasonable correspondence with my stand-by counsel
(one of the very main reasons articulated in my previous motion for essential technological
means), I worked around, and with a series of costly telephone calls and tele-visits, I
managed to have my list emailed to my stand-by counsel, only to be engaged in another
round of telephone calls with my stand-by counsel to finally verify the authenticity of the
email (my list is attached as Exhibit A). The list was not an exhausting one, rather I, like
the Honorable Court, was confident in the facility’s bona fide volunteered cooperation, and
I assumed that I could request in the future any missing hardware or software not listed on
my list when its necessity would become apparent.

     Unfortunately, reality (especially the bad one) always exceeds any imagination. The
experience proved that the facility management chose to receive directions and orders
solely from the Assistant United States Attorney, and jointly together, they brazenly and
blatantly disregarded and ignored all explicit orders of the Court, let alone the spirit of the
court order.

     For some unexplained reasons,1 the Assistant United States Attorney (disguising under
cover of ad-hoc facility concerns created only because of the request of the AUSA), put

1
 The term “unexplained” here is in reference to that the AUSA never bothered to explain their unjustified
actions. However, from a side-view perspective, their actions are self-explanatory; they are motivated by their
desire to blackmail the defendants in this case, by causing them to believe, that whatsoever there will be no

                                                Page 4 of 23
     Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 5 of 23



their entire weight to de-facto annulate the court order and to render the anticipated laptop
computer useless and ineffective.

     The Westchester County Jail notified our stand-by consuls, in a series of email
exchanges between March 12, 2021, and April 7, 2021, that they will only accept a
computer that will come directly from the prosecution, and the prosecution will be
responsible to “vet” the computer, to install all the software that the prosecution deems it
necessary, and inspect all files on it, and the most important, to disable any possibility of
communication to the internet, and not less important, to disable any input and output ports
including wireless adapters, USB ports and printing capabilities. The jail clearly stated that
they would not accept from our stand-by consuls any defense material whatsoever on any
form (USB thumb drives, hard drives, CDs, etc.). Moreover, the jail management stated
that if our stand-by counsels wish to have their clients view any material, they could only
preload it to the laptop before sending it to the prosecution for the “vet”.

     When our stand-by consuls tried to explain the necessity of minimal internet access or
of the printing possibilities, and/or to mention the already issued court order or the
possibility of requesting a clarification from the Court, the jail management (on the advice
of the prosecution), threatened to remove us and to separate us in different facilities. The
correspondence between the stand-by-counsel and the jail facility is attached as Exhibit B.

     My stand-by-counsel, Mr. Koffsky indicated to me in a letter dated April 19, 2021, as
follows: “I continue to work on getting you a laptop that is more functional than just a
small black brick.”. I got an identical update in a follow-up letter dated April 22, 2021. It
seems, however, that the prosecutors worked much harder, that I should not get “a laptop
that is more functional than just a small black brick.”. To date, it seems that the work of
the prosecutors overcomes the work of the defense counsel.

     The jail management and the prosecution justified their outrageous disregard of the
federal court order by claiming that they are not obligated to follow federal judges since



possibility for them to prepare for trial, let alone to get a fair trial, so the defendants should be “smart enough”
to plead guilty sooner rather than later, on international parental kidnapping rather than on international
sexual human trafficking or even worse (as anticipated) on international terrorism charges (based on the
alleged asylum request to Iran).

                                                  Page 5 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 6 of 23



they are working for a county jail. We received the same answers when we tried via the
prison Jewish chaplain to request to meet one of the facility’s administration staff
authorized to listen to our request, and we sent to the commissioner and other facility
officials the order of the court along with the motion we filed. The unambiguous answer
was that a federal judge could not intervene in a county jail and under no circumstances
could we get access to a printer or a USB thumb drive or a hard drive, let alone any access
to the internet, and if we continued to insist about technological means, we would be
transported to another facility.

    All this is in total contrast to what we were promised by multiple officers, sergeants
and captains, before drafting our previous motion, that one order of a federal judge would
resolve the issue. The contention of the facility and the AUSA that a federal judge cannot
order a county jail regarding a constitutional right of a federal pre-trial inmate is
outrageous, in light of the fact that the county jail is in contract with the federal government
and are paid millions of federal taxpayers’ resources money for their part of their contract.
Instead of citing dozens of dozens of cases of federal inmates getting specified means
(including computers, CD’s, printers and copiers, and internet access) in county jails on the
order of federal judges, I will simply challenge the prison facility and the AUSA to find
even one case in the entire US history where a county jail defied an order from a federal
judge regarding a federal pretrial detainee. By the way, I already cited some cases in my
previous motion; the only difference is that in all of those cases which I cited, the
defendants were not “extremist Jewish”, so they deserve due process. In addition, in those
cases, the prosecution was probably not too much afraid of what the defendants might
argue on their motions, therefore they had no problem in complying with the court orders to
provide proper defense tools for the defendants. In this case, it seems that the prosecution is
greatly worried about what we may prove to our defense that they went crazy to stop any
meaningful means of law research, fact-finding and document preparation. Their behavior
speaks volumes to the merit of our defense.

    By the way, the irrationality of the facilities and the prosecution’s contentions is also
proved from one of the US federal statutes mentioned in the additional bogus charges in the
just filed superseding indictment. Namely 18 U.S. Code §2243(a) and (b) that reads


                                          Page 6 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 7 of 23



“Whoever, in the special maritime and territorial jurisdiction of the United States or in a
Federal prison, or in any prison, institution, or facility in which persons are held in
custody by direction of or pursuant to a contract or agreement with the head of any
Federal department or agency, knowingly engages in a [specified felony]… or attempts to
do so, shall be fined under this title, imprisoned… or both.” So, it is clear that the contract
or agreement of a state, county or private facility with the federal government subjects the
facility to federal jurisdiction, and therefore there is no logic why they should be less
subject to orders from a federal judge than a federal facility. Let alone regarding a federal
detainee.

    Even more, either under 42 U.S.C. § 1983 or the Habeas Corpus petition act, federal
courts on all levels were more than once involved in post-conviction requests from state
prisoners regarding complaints on the state’s prison condition. Including complaints about
access to the court and legal assistance, which usually details the Law library and legal
research abilities of the state’s prison. Always it is judged on the merits, whether there is
actual injury shown, whether the injury amounts to a constitutional infringement of rights,
whether the petitioner has standing etc. I never see such a blank claim that a federal judge is
not entitled to order to a state prison even regarding the rights of a state prisoner.

    For example, in Lewis v. Casey, 518 U.S. 343, 350 (1996), the Supreme Court writes:

        “the rights that bounds acknowledged was the (already well-established) right to
    access the court… in the cases to which bound traced its roots, we had protected that
    right by forbidding state prison officials from actively interfering with inmates’
    attempts to prepare legal documents… or file them…”
    In fact, the Court noted in the Lewis v. Casey case at 355 that the rights of an
imprisoner are limited to what needed to attack his sentence directly or collaterally and to
challenge the condition of his confinement, and that, “impairment of any other litigating
capacity is simply one of the incidentals (and perfectly constitutional) consequences of
conviction and incarceration.”

    It is implied that for pre-trial detainees, any impairment of litigating capacity is not
“perfectly constitutional”, because they are presumed innocent. I am not there yet; I did not
ask any litigating capacity behind what is essential to prepare for trial and to prevent it “is
perfectly unconstitutional”.

                                          Page 7 of 23
     Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 8 of 23



    While there is no need in this case to meet the “actual injury standard” required for
invoking a standing regarding a claim under 42 U.S.C. § 1983 since I am not a convicted
state prisoner, rather I am a pre-trial detainee, presumed innocent, under total federal care
and responsibility. However, in fact, an actual injury is evident on its face; the constitution
guarantees a speedy trial and two months of pre-trial incarceration. On top of the previous
28 months incarcerated, this that we are prevented from defense preparation because the jail
facility, on the advice of the prosecutor, decided to ignore an explicit court order is an
aggravated injury in the first degree. Not to mention that if this situation continues, we will
not be able to prepare for trial. If this is not considered an “actual injury” so literally
nothing else could be considered so. So, the federal authority over the matter is more than
obvious. I do not see how in the world the jail facility is allowed to ignore a legitimate
federal court order by claiming that the marshals could remove the defendants somewhere
else, just as I do not think that any other state or federal facility can do so to circumvent a
court order that they are not satisfied with. (Just in case the Court will decide to consider
this motion as a Habeas Corpus or a section 1983, I directed my stand-by-counsel to send a
copy of this motion along with my previous motion and the relevant court orders to the
warden of the facility).

    Internet access is not a legal taboo even for post-conviction prisoners, let alone pretrial
detainees. For example, In Pollack v. Holanchock, 10 CV 2402 (RPP) (S.D.N.Y. May 9,
2012) regarding a post-conviction state prisoner, the judge opinioned as follows: “The
Court urges the parties to reach a settlement in this case. The law is well settled with
respect to Plaintiff's right of access to the courts. Plaintiff must be provided with a law
library or constitutionally acceptable substitute to attack his sentence or conditions of his
confinement. See Bounds, 430 U.S. at 827. Defendants should be able to draft a consent
order which will be agreeable to both parties and also terminate this action, thus
preserving for Plaintiff the rights he obtained in the Court's Order of September 9, 2010.
The consent order could mirror the language of the Court's September 9, 2010 Order
granting Plaintiff internet access to free legal research websites such as FindLaw and
Wikipedia Legal Research, as well as access to both incoming and outgoing legal
correspondence”. There are many more cases regarding pre-trial detainees (some of them,
quoted in my previous motion). It is worth noticing that some county jails in the country

                                           Page 8 of 23
     Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 9 of 23



provide any way-controlled internet access for legal research.2 In any case, the contention
that a federal judge cannot order internet access for a federal detainee when the judge
determines that this is necessary to preserve the detainee's due process rights has no place
in the American jurisprudence.

      While the facility may have a legitimate reason not to allow “unfettered internet
access” for the entire jail’s population, and it may be more convenient for them that no
detainee should have any kind of internet access, their convenience cannot and should not
deprive any human being of his constitutional rights. The jail management staff entered the
business voluntarily, and thereby they obligated themselves to be responsible for the
constitutional rights of any detainee, and in case they cannot distinguish between legitimate
and illegitimate requests, they should follow the opinion and the order of the judge familiar
with the case. The facility can easily provide internet access for the defendants in a safe
manner; there are dozens of reliable and affordable programs for restricting, monitoring,
and recording internet activity. The facility needs only to be willing to do it. Unwillingness
and convenience desires of 2 or 3 business persons is not a justification for depriving five
defendants of their constitutional rights.

     The deprivation of essential means for defense preparation and the exercise of self-
representation violates more than one constitutional right, including but not limited to the
fifth amendment right of due process (by inflicting a bunch of obstacles on the trial
preparations), the sixth amendment right of speedy trial (by significantly delaying the time
needed for defense preparation), the right of being comforted with the witness against him
and obtaining witnesses in his favor (by forbidding a reasonable opportunity to locate,
investigate and interview both potential government and defense witnesses alike and most
of all it is violated the constitutional rights allowing a defendant to defend himself
effectively).




2
  E.g., Bay v. Ken (1-CV-12-00732, US District Court M.D. of Pennsylvania, October 18, 2012), the country
jail noted that they usually provide internet access on a portable Law Library on a weekly basis or more upon
request.

                                                Page 9 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 10 of 23



     Already in the beginning of the post-Faretta era, the law professor J. F. Donovan in his
article, “JAILED PRO SE DEFENDANT AND THE RIGHT TO PREPARE A DEFENSE”
published in the Yale Law Journal Volume 86: 292, 1976,3 noted as follows:

     “In the due process clauses of the Fifth and Fourteenth Amendments, then, rests a
     guarantee that the defendant in a criminal prosecution will be granted an adequate
     opportunity to prepare his defense. This is not to say that a pro se defendant may later
     complain that he was denied a fair trial because of his own improvident strategy, bad
     tactics, errors of judgment, lack of skill, mistake, carelessness, incompetence,
     inexperience, or failure to prepare when the opportunity was available. Nor can he
     later complain that a different or better result would have been obtained had he
     chosen to accept representation by counsel.
     If, however, the state jails a pro se defendant before trial, refuses to provide him
     access to legal research materials, prevents him from contacting witnesses essential
     to his defense, and prohibits him from conducting necessary investigations, the
     defendant may well complain that the state's denial of an adequate opportunity to
     prepare has compromised his due process right to a fair trial. As Judge Rives has
     bluntly and accurately written: (Brooks v. Texas, 381 F.2d 619, 624 (5tl Cir. 1967))
     "Any experienced trial lawyer knows that a purported trial without adequate
     preparation amounts to no trial at all."”
     The intervention of the prosecution team in this blatant contempt of court is not a mere
speculation; rather, all the circumstantial evidence points to this direction.

     1) At the status conference on March 4, 2021, AUSA Jim Lightenberg all of a sudden
          retreated from their written promise to the court (ECF# 169), signed by the
          prosecution and filed on February 5, 2021, to supply the defense within 30 days,
          the requested 3500 material.4 The reason that Mr. Lightenberg gave is that he needs

3
  I received it from my stand-by-counsel, Mr. Koffsky, as well as other law review articles dealing with such
government misconduct. In the past, he sent me also some other valuable cases and reviews that were helpful
to me, including the 2016 edition of the “Federal criminal practice: a second circuit handbook”, I extremely
appreciate it, and I am thankful for it; it is beneficial and useful, but I (as well as my stand-by-counsel) do not
consider it as an alternative to my own legal research, instead it is usually a starting-point guide where to start
researching. There was a suggestion at the status conference that the stand-by-counsels should conduct the
legal research for the defendants. At least in my case, it did not work out until now, mainly because the stand-
by-counsels have a caseload and must share their business time between all cases, and my case, I think,
requires complete devotion giving the desire of the government to destroy our Jewish community. In addition,
sometimes I have different opinions of my stand-by-counsels, I may read cases or laws differently, and it is
impractical to do extensive legal research when you are not necessarily convinced or completely understand
what the research is about. So, I do not see an alternative for my own legal research.
4
  The following is a quote from the government’s memorandum, page 80, “Nevertheless, in order to avoid
any adjournment or delay in the trial which might conceivably occur if Jencks Act material were not
produced until after the Government’s witnesses have testified, the Government will adhere to its customary
practice of producing Jencks Act material prior to trial. In fact, in this case, the Government will be

                                                 Page 10 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 11 of 23




producing substantial materials pursuant to 18 U.S.C. § 3500, which will also include impeachment
material—including notes of meetings with witnesses and the contents of electronic devices belonging to
witnesses—within the next 30 days, subject to an appropriate protective order being signed. This very early
disclosure of 3500 material—done before a trial date is even set—is more generous to the defendants than the
standard practice in this district to produce such material shortly before the beginning of trial, or, if
additional time is reasonably required to review such material, sufficiently in advance of the witness’s
testimony so as to avoid any delay at trial.”
In no way could my current motion, which is written via a third party using crazy methods of expensive
multiple tele-visits, discuss the endless manipulations and lies of the government regarding their discovery
obligation in general, and in particular their obligation under Brady v. Maryland, 373 U.S. 83 (1963). Despite
the clear order of the Honorable Court dated February 5, 2021, regarding the discovery of Brady material and
the Honorable Court going into details to explain these obligations (it was even published by the local
publisher), still the government, after 28 months of incarcerating the defendants, does not produce most of the
Brady material. The parts of the discovery which they did produce were intentionally delayed and
manipulated, making the use of it less than minimal. To put it short, the government takes advantage of the
exception in rule 16 (not related to Brady material), which exempts prospective government’s witness’ notes
until required by 3500 (Jencks), and in a creative manipulative way, they labeled each and every piece of
evidence which clearly proves our innocence as just Jencks, and then they falsely claimed that they produced
already all Brady material.
Just for an example, I will list here only a few objects and pieces in the government’s possession that they
know or should know about their existence and about their relation and possible (actually certain) relevance
to our defense.
    1.   Nowhere in the discovery could be found even a small part of the entire paperwork and discussion
         which led the U.S. embassy in Nuevo Laredo to unlawfully abduct the children and utilize against
         them brutal force, to transport them forcefully to the U.S. against their will and against the will of the
         parent who accompanied them (This was well before the sham court order of November 14, 2018).
         Any reasonable person would understand that the illegality of the abduction of the children could be
         used to favor the one who subsequently tried to rescue them.
    2.   Nowhere in the discovery could be found even a small part of the conversation the American
         embassy and Mexican officials and others known to the government had with the children while they
         were in Nuevo Laredo prior to brutally forcing them to the United States against their wishes. Any
         reasonable person would understand that such bitter and frustrating experience of the children could
         and should invoke merciful human feelings from anyone who cares for the children, let alone their
         father or their uncle or the father-in-law or the husband/brother-in-law, and may favor the
         defendants (the word “may” is used to mimic the government but actually all that is required under
         Brady) and may have an impact to prove for the judge or the jury the defendants intent in any alleged
         subsequent rescue efforts.
    3.   Nowhere in the discovery could be found even a small part of the discussions whatever between the
         ACS or the Amudim organization or anyone else with medical experts, which led to the decision to
         forcibly admit the children in an unknown children’s hospital in New York, apparently to secure
         their silence and impede them from requesting to talk to their father or to participate in the
         proceedings that actually deprived them of their liberty and fundamental human rights. Any
         reasonable person would understand that such bitter and frustrating experience of the children could
         and should invoke merciful human feelings from anyone who cares for the children, let alone their
         father or their uncle or the father-in-law or the husband/brother-in-law, and may favor the
         defendants and may have an impact to prove for the judge or the jury the defendant’s intent in any
         alleged subsequent rescue efforts.
    4.   Nowhere in the discovery could be found a comprehensive medical report of the abducted children
         in an unknown children’s hospital in New York, something that will undoubtedly reveal statements
         of the children expressing their desire to return to their father and their community as well as their
         frustration with their forcible admission to the hospital. A heavily redacted segment of the medical
         report was produced in the discovery of the Hague Convention case in the Brooklyn Federal Court,

                                                 Page 11 of 23
Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 12 of 23




     and ultimately the same redacted segment could be found in the “extremely generous” and
     “voluminous” discovery of the government. However, the missing pages of the hospital report are
     probably the ones that are really Brady material, and those missing pages are actually missing. So
     again, the government produced anything but Brady material. In addition, all the video files and
     audio recordings (including from security surveillance cameras) and the notes of the medical staff
     are all Brady material. Any reasonable person may conclude that a forced admission of helpless
     children should mitigate the “serious crime” of trying to rescue them and secure their liberty.
     (Human trafficking / terrified kidnapping/ children’s exploitation, you name it, all of them are
     synonyms definitions according to the AUSASDNY 2021 dictionary of: trying to rescue Jewish
     children that the feds decided “to take care of” at any cost).
5.   Nowhere in the discovery could be found even a small part of the efforts the father Rabbi Aaron
     Teller and his friends Aron Rosner and Shmiel Weingarten tried to locate the children and to know
     their whereabouts, through multiple approaches, first to the US embassy in Nuevo Laredo and then
     after to the various ACS offices in New York who maliciously denied having any knowledge in
     regards to the children and ultimately when they admitted knowledge about the children they
     maliciously held up the father for supposedly questioning while an associated organization
     (Amudim) secured an ex parte decision from a bribed judge based on a false declaration under oath
     that the father is actually detained in Mexico, and then immediately serving the father on camera
     with the fresh-baked “legitimate court order”. Any reasonable person would understand that such
     bitter and frustrating experience of the defendants or anyone else associated with them with
     government or queasy-government agents should play in favor of the defendants and should have an
     impact to prove for the judge or the jury their intent in subsequent rescue efforts. (Only a short few
     seconds duration video of the actual paper serving inside the ACS office, taken by a private person
     without mentioning the serving location, is actually found in the discovery. This short video taken
     out of context is not necessarily favorable for the defendants, so actually, the government produced
     everything but Brady material).
6.   Nowhere in the discovery could be found even a small part of the multiple child protection (ACS)
     paperwork, legal considerations, notes, audios and videos, etc., that could have authorized them to
     use brutal force against the children on multiple occasions without any authorization from a judge.
     As a matter of fact, I know that the father, Rabbi Aaron Teller, along with Aron Rosner and Shmiel
     Weingarten, tried multiple times to report the abuse of the children under the hand of their
     kidnappers to the ACS. Any reasonable person would understand that any attempt of the defendants
     or anyone else associated with them to end the abuse of the children through government or queasy-
     government channels should play in favor of the defendants and should have an impact to prove for
     the judge or the jury their intent in subsequent rescue efforts.
     Nowhere in the discovery could be found even a small part of the multiple police encounters with
     my poor niece Yante. On or about November 20, 2018, Yante tried to file her own petition in the
     Kings County Family Court, and she was prevented by a group of hostile and armed NYPD officers
     who took directions from the ACS, and threatened Yante, and used brutal force to pull her away
     from the courthouse. Shmiel Weingarten and Aron Rosner both were involved in this attempt to
     rescue Yante via court proceedings. Any reasonable person would understand that any attempt of the
     defendants or anyone else associated with them to end the abuse of the children through the court
     should play in favor of the defendants and have an impact on proving for the judge or the jury their
     intent in subsequent rescue efforts.
7.   Nowhere in the discovery could be found even a small part of the discussion that the police and child
     protection agents had between themselves or with anyone else (including Yante) on and around
     November 20, 2018, which justified the use of excessive force to prevent Yante from filing her
     motion to be emancipated or be under her father’s custody. Any reasonable person would understand
     that any unjustified decision (and even justified decision that was not delivered by the police and the
     ACS to the father or to anyone known to help Yante) of the police and/or the ACS to impede or
     place obstacles in the way of Yante and Chaim from approaching the court, should play in favor of

                                            Page 12 of 23
Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 13 of 23




     the defendants and should have an impact to prove for the judge or the jury their intent in subsequent
     rescue efforts.
8.   Nowhere in the discovery could be found even a small part of the discussion between ACS
     caseworkers and NYPD officers, and mental officials or others authorized or unauthorized, regarding
     the decision to forcibly admit Yante Rosner (Teller) in a mental health institution under suicide
     watch, just after refusing to let her file her motion for emancipation. Any reasonable person would
     understand that in any way, those discussions could heavily play for the favor of the defendant. If
     Yante Rosner really vowed to commit suicide because of the injustice she perceived of the ACS,
     NYPD, and others, then it is just reasonably why responsible family members tried to save her life
     by helping her to avoid future harassments that could lead, God forbid, committing suicide. In case
     there was no suicide vow or threat, then admitting forcibly and brutally a young orthodox bride
     under suicide watch for two weeks when she cannot even have her privacy during bathroom or bath,
     all just to punish her for her insisting on her liberty and religious freedom, should cause “reasonable
     doubt” about the multiply dynamic theories of the government regarding the defendant’s intent (1.
     For ransom or reward as stated in the complaint of December 2018. 2. For obstruction of justice as
     stated in the complaint of March 2019. 3. For obstructing parental rights as stated in the indictment
     of July 2019. 4. For criminal sexual activity or illicit sexual conduct as stated in the indictment of
     April 2021). At the very least, no person with an average knowledge above the age of 10 would
     reasonably believe that it has no importance or relevance as a mitigating factor regarding
     punishment. So, the absence of such records, long after the court-ordered Brady material and the
     government falsely claimed multiple times that they already comply with the order, could not be
     described in any other word than intentional malicious obstruction of justice and blatant disregard to
     the laws and the humanity.
9.   Nowhere in the discovery could be found even a small part of the discussion medical records of the
     mental institution where Yante was held under suicide watch after her failed approach to the Kings
     County Family Court, no security cameras documenting the treatment she received against of her
     will for more than two weeks. This brutal deprogram or let us call it “medical treatment”, included,
     of course, multiply discussion Yante had with psychologists and psychiatrist regarding her wishes to
     be liberated and come back to her husband, her father, community and family; however, all that are
     maliciously missing from the “generous” discovery. Let alone subsequent threat Yante received from
     Grunhut (apparently in coordination with the ACS and/or the AMUDIM organization) that if she
     continued to insist on her liberty, she would be locked up in the mental institution for her entire life.
     All of these records, or in the alternative, a certificate of lack of records, from the mental institution
     and their entire physical and mental staff, the ACS and AMUDIM and their staff, are obviously
     related to determine the wishes of Yante and consequently the intent of her loyal family and friends
     by providing her help in her desperate escape. Nevertheless, the “generous” discovery of the
     “generous” persecutors generously omitted all that in order to avoid any possibility of the defense
     lawyers mentioning anything of that in the first 28 months of the defendants being incarcerated and
     subsequently generously working with the jail facility to prevent from the defendants any essential
     technological means to prevent the defendants from complaining about the generosity of the
     government or from obtaining by themselves exculpatory evidence that the government generously
     tried to suppress.
10. Nowhere in the discovery could be found the multiple videos of the various airports and commercial
    airplanes I used along with Yante Rosner and Chayim Teller in their escape on December 8, 2018.
    Those videos will show that no “Kidnaping” take place, they were never restraint, I bought them
    food in Shabbat (because their safety, health, and well-being took precedent by me over Shabbat in
    accordance with the commands of God that: “lifesaving trumps Shabbat”), they were left alone for
    hours in front of security personal, when I go somewhere else in the airport to pray. The
    comprehensive collection of the security cameras would debunk the government’s imagination that I
    ever used false passports (or any other ID) for Yante and Chayim. No identification documents are
    required for minors under the age of 18 on domestic flights. I technically could not use any false ID
    for minors in a domestic flight, even if I wanted to, let alone when I was not even thinking about it,
    not to mention conspiring with an entire village to take part in it. So, from where these charges were

                                             Page 13 of 23
Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 14 of 23




    born is a discussion for itself. In any case, the security cameras would play only in my favor. Instead,
    the government picked up just one segment of me accompanying the children in the TSA security,
    and this is just enough for the government as “overwhelming evidence” of conspiracy, terrifying
    kidnapping, use of false documents, breaching airport security (terrorism?), human trafficking and
    criminal sexual activity. The big part of the Brady material, however, is missing.
11. Nowhere in the discovery could be found the security cameras footages and airlines flight records
    that Jacob Rosner flew from Philadelphia to San Diego (via Chicago) on Friday, December 7th, 2018,
    and then immediately after crossed the US border by foot to Tijuana in Mexico. He entered legally in
    Mexico and even paid for an extended visa of 180 days. The government must have known about
    Jacob Rosner leaving the USA well before his wife Yante and his brother-in-law Chayim escaped
    from their captivity under Grunhut. I once reviewed a letter in the discovery from the NYPD that
    details the above-mentioned flight. (USAO_008314).). There is in the discovery the Mexican
    immigration documents of Jacob Rosner (As I detailed in my previous motion, most of the
    government’s “generous” discovery is inaccessible in the antique laptops the facility provided, so I
    am unable now to pinpoint this document since the document is inaccessible now because internet
    connection is required to update the pdf reader) that clearly indicates that Jacob Rosner legally
    entered Mexico on December 7th. The American embassy, in coordination with the FBI, illegally
    seized his valid passport (along with the passports of Nachman Helbrans, Mayer Rosner, Uriel
    Goldman, Matityau Malka, and Joel Helbrans) that contains the original Mexican entry stamp of
    Jacob dated December 7th. Nevertheless, the government, in order to secure the indefinite
    incarceration of Jacob Rosner, made up a story that actually Jacob Rosner was in the car in the
    southern district of New York when his wife escaped from captivity on December 8 th. They repeat
    this lie (along with many other lies) again and again, and recently they found it necessary to
    incorporate this lie (and many others) in the fresh-baked indictment. Any reasonable person would
    conclude that the absence of Jacob from the country at the time of his wife escape, especially given
    the fact that the escape occurred on Shabbat that except for life-saving purpose Jacob could not be
    connected to his wife’s escape, should play in Jacob’s favor and ultimately in all the defendants’
    favor. However, the government intentionally withheld the passport, the flight records, and the
    security video footage, in addition to preventing the defendants from conducting their own
    investigation, and on top of all, they declared in open court that they complied with all the Brady
    obligation. Let us be reasonable; how can you expect the prosecutor to help you uncover his own
    lies?
    This motion is in no way a comprehensive Brady request list. It is just the tip of the iceberg. It is just
    a small fraction of what I know, not necessarily the most outrageous one because I tried to go in
    chronicle order. But since it is almost two months that I tried to work on this simple letter, I must
    leave it there. I need an entire month to detail the material that their existence is known to me and
    explain their relevance and how they should play in my favor. However, this requested month, I
    mean to say, with a functioning computer and all the necessary programs and the relevant internet
    connection along with a printer and a scanner, and a working schedule of six days per week and no
    less than 10-12 hours per day. On the crazy way that I work now via tele-visits and phone calls, it
    would probably take one year to complete just the discovery request. In any case, this is just a
    footnote and a kind of a disclaimer that my silence at the status conference does not constitute an
    agreement to the government’s lies regarding their discovery manipulations. Only a future writing
    from me filed on the docket could be considered an agreement regarding the government’s discovery
    compliance.
    I assume that the government tries to manipulate the Court, the public and the defense by
    categorizing the entire Brady material as “3500 material” etc., thereby using and manipulating a
    language in rule 16 that exempts the government’s witness statement from rule 16 obligations.
    However, at least one of the defense lawyers, Mrs. Wolfe, explained to them already that once a
    statement or document contains a possible favorable value for the defense, it is Brady material,
    regardless that it can also be categorized as 3500 material or rule 16, etc. In fact, the Brady case
    itself dealt with a government witness statement. If the delay in producing Brady material is causing
    a substantial delay prior to trial, let alone when the defendants are incarcerated, then it cannot be

                                            Page 14 of 23
Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 15 of 23



   to work out certain unspecified “security concerns” with the jail administration
   prior to any additional discovery. The statement by itself was perceived by me and
   others as strange, unexplained and suspicious. However, the subsequent declaration
   of the jail administration that will only work with the prosecution, an event
   unexplained by itself, leads to the unavoidable conclusion that the discussion
   between the prosecution and the jail administration was how to manipulate the
   defendants and the Court, out of “security concerns” that providing the defendants
   with the essential technological means to prevent their defense could lead to their
   exoneration, undoubtedly a “security concern” from the prosecution perspective.
2) In the follow-up status conference on March 26, 2021, the prosecutor, Mr. Sam
   Adelsberg, said in the proceeding that he spoke to the jail facility, and they vow
   that the defendants will never get access to what he calls “unfettered internet”
   (something that we never asked for). When the Court tried to get a clarification as
   to whatever the jail facility only express concerns about unfettered internet or they
   actually vow to forbid from the defendants even the relevant essential internet
   access, the prosecutor gave evasive and elusive answers. There is no reasonable
   explanation what business exactly Mr. Adelsberg has with the commissioner,
   deputy commissioner, warden or captain, that during this business, the jail
   management discusses with him the exact details regarding our defense
   preparation. By circumstantial evidence, the prosecutor pressured the jail
   management to abuse their power and to disregard the Court’s decision and the due
   process of the defendants until they secured such a declaration and ultimately
   became the advocate for this declaration.



  considered timely as required in the Brady case. To put it simply, the government, with the
  unnecessary manipulative actions, take a risk that the most dangerous enemies of the republic (if the
  indictment should be taken seriously) will go free only because of government’s misconduct, and
  would be able to continue to marry their daughters and their sons before they reach the age of 18,
  presumably a danger for the very existence of the global peace (or at least the peace between the
  prosecutors responsible for the misconduct).
  Just as I left this footnote, May 3, 2021, I received “Group Discovery #9”, no any of the hundreds of
  the withheld Brady material appeared there, let alone the promised “generous” 3500 material. What
  we got, however, is a declaration of the government (not for the first time) that they completed their
  Brady obligation. They did not even begin. As we said already, when (if at all) we will have a chance
  to speak and write, we would elaborate more, God’s willing.

                                        Page 15 of 23
Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 16 of 23



3) In the very same status conference, Mr. Adelsberg, after claiming that “he does not
   take sides one way or another”, said that he wants to inform the Court about the
   “fact” that the defendants had already access to legal research on the internet, on a
   program that is based on “Thomson Reuters” and is basically the same as
   “Westlaw”, he further points out that our previous motion that includes “extensive
   legal research” actually proved that we do not need any more legal recourses. On
   which planet there is such wonderful thin air that Mr. Adelsberg uses to make up
   this “fact” is not for me to answer, just as I cannot answer which thin air he uses to
   make up that “forced marriages” and “frequent beatings” are a common practice in
   Lev Tahor, but in any case, it has nothing to do with the truth. The program in the
   so-called “Law Library” of the jail is called “Casemaker”, and it is not the
   Casemaker available for law students on the internet; rather, it is a special version
   made for jails. If I am not mistaken, it is a part of a nonprofit effort by some NGO.
   In any case, it contains only published cases from federal and the state of New
   York and the text of status books that are stored in some network drive inside the
   facility. The content is updated once in few years. When I wrote my previous
   motion, the recent updates were either from 2015 or 2017 (depends on which part).
   I noticed, however, that in mid-March, the contents were updated; I appreciate it,
   and I actually re-research many of my previous searches, but in any case, it is not
   connected to the internet, the program is frustrating old and outdated, and freezes
   every few minutes, the search engine of the program is limited for searching
   specific words (not subjects etc.), it is a matter of luck to find anything, let alone to
   conclude what would be considered good law in this circuit. The comparison
   between the jail’s Casemaker and WestLaw is the comparison between MS-
   Notepad and Microsoft Word, there are some similarities, but I do not think that in
   the last three decades, MS-Notepad was used to edit a significant motion in a US
   court or that a jail Casemaker can be used to determine the actual law. The
   unexplained claim of Mr. Adelsberg proves that he is the one behind the
   obstruction of due process in order to secure a guilty plea or a conviction.
4) When the attorney Mrs. Wolfe (stand by counsel of Mordechay Malka) received
   the decision of the jail that no printing would be allowed, because as the jail


                                    Page 16 of 23
Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 17 of 23



   concluded (against the conclusion of the Court), “there is no need for the
   defendants to print anything” behind the possibility of ordering for a fee on a
   limited basis some published cases. Mrs. Wolfe asked the prosecutor, Jim
   Lightenberg, how he thinks the defendants could print out a motion and if he thinks
   that this is not a necessity. Mr. Lightenberg replied that he discussed the issue with
   the jail management and he was “informed” that the defendants will be allowed to
   “print” their motion on a typewriter. It is worth noting that the typewriter is only
   available in the so-called “Law Library”, and any use of it, is instead of researching
   the law in the luckily 3 hours or so per week, let alone that most of the time the
   typewriter is out of order, or ink/paper is missing. In any case, the suggestion of
   Mr. Lightenberg is basically like that: (1) I should research the law on the jail’s
   Casemaker, write down notes with my handwriting either in Hebrew/Yiddish or in
   my crazy English writing. This should include copying down all the quotes from
   cases and laws that I considered relevant. Then (2) I should use the computer vetted
   by the prosecutor to make up a motion and benefit from the offline grammar or
   dictionary, if the offline grammar or dictionary will actually function at all. The
   computer, of course, will not be in the “Law Library”. Then (3) I would have to
   write down the entire motion by hand with the jail’s pencil. Then (4) I should
   return to spend the next few weeks/months/years on the “Law Library”, based on
   3-4 hours per week (in a lucky case), this time just to use the typewriter to type my
   illegible English handwriting of the previously typed motion. It is useless to
   explain the nonsense of such a suggestion. In any case, when attorney Mrs. Wolfe
   expressed her frustration about the “generous” suggestion of Mr. Lightenberg and
   concluded that the prosecutors are only manipulating the defense, she gets a reply
   from Mr. Adelsberg that he reassures his “seriousness” to enable the defense to
   prepare for trial. The evidence is clear and convincing; it is the prosecutors who use
   the jail facility as a mean to deprive the defendants of due process because they feel




                                   Page 17 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 18 of 23



          that otherwise, they could not secure the guilty plea or conviction of the “terrifying
          kidnapers”5 and “outrageous human traffickers”6 of this case.

     If the prosecution’s team is not prevented immediately from the pattern of misconduct
in this case, the results would be farce and mockery of justice (just in case we are not there


5
  I am not cynical. This is the actual language, among other offensive and prejudice phrases the government
described our arrest on December 28, 2018, See Exhibit C. The legality of such defamation and incitement by
the government prior to trial will be discussed, God’s willing, when there will be an opportunity to do so.
6
  I am again not cynical at all; this is the actual language, among other offensive and prejudice phrases, the
government described the filing of new charges on April 19, 2021, See Exhibit D. And again, the legality of
such defamation and incitement by the government prior to trial will be discussed, God’s willing, when there
will be an opportunity to do so. In fact, I try my best to let the government know that they are going too far,
even from a legal point of view and even according to the most liberal and permissive standards. At first, on
July 2020, I drafted a personal letter, 230 pages long, addressed to then US attorney Mr. Geoffrey Berman
explaining to him that his and his assistants’ statements regarding the Jewish community cannot be
considered anything short of religious persecution and savage antisemitism. I am more than confident that if I
was successful in completing and translating this letter, our case was settled long ago, saving millions of
dollars from the taxpayers’ money. However, the letter is stuck, along with my and my friends’ detailed
affidavits, up to the moment that we will have an opportunity to write something significant. In any case, my
determination to give the government a choice to see the truth caused me to request a meeting with the
government. As soon as I came back from my Faretta hearing, Mayer Rosner and I wrote a letter in Yiddish;
we were not even successful in typing it for one week, so we sent it anyway, see Exhibit E the draft
translation. After a month, the government agreed to set up one video conference with a list of unreasonable
conditions, conditions which apparently are not stemming from truth-finding missions, see Exhibit F.
Nevertheless, we replied to the government by writing that Mayer Rosner and I are undertaking the conditions
laid out by the government; still, we noted that the same that the government may use our statements during
the meeting against us in court, we should also be able to use the contents of these meetings for our defense in
court. We also noted that we believe that we can work out better conditions that might be more favorable for
the defendants as well to the government, but we will not propose that now, we could start the meetings under
the conditions of the government and during our first meeting or before that we will offer new conditions;
however, we clearly expressed that either way we will accept the government’s conditions if we have no other
chance to have meetings with the government under different conditions, see Exhibit G. On March 29, 2021,
the government replied to my stand-by-counsel: “we do not consider this a signed agreement given the caveat
and attached letter. once again, we will only meet when this agreement is signed by the defendants (without
any caveats or additional conditions). please let your clients know that this is not a negotiation.” See Exhibit
H.
Mayer Rosner and I do not understand, the government are mounting such serious allegations against a
religious group Lev Tahor as a whole, and alleges that Lev Tahor leaders are a ring of enterprise criminals
who exploit their vulnerable members and abuse their children, allegations that were already proven countless
of times by several authorities in several countries to be without merit, and proved unambiguously by
professionals to be just the opposite, and we are just trying to clarify all this to the government before trial, so
maybe the case could be settled without all this defamation and persecution, we did not put any caveats or
conditions before the government, should the government be able to use our statements before a grand jury or
jury and we could not introduce those same statements in court just in case the prosecutor takes them out of
proportion? Is this called a caveat?
While I certainly understand that the government might not always want to meet a defendant and listen to his
version of the story, in our case, when the government targets a whole Jewish community, and at the same
time that two of the alleged leaders are running after the government and requesting to meet and clarify the
very same issues and are ready to answer all the questions of the government, the government is denying their
request and busy running to the grand jury and requesting a new indictment based on all those serious
allegations, such behavior is really disgraceful and outrageous.

                                                  Page 18 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 19 of 23



already), as the law Professor Donovan noted in his above-mentioned article (page 297) as
follows:

                “The farce and mockery standard places upon the complainant a heavy
               burden in demonstrating the requisite unfairness, and reviewing courts have
               been reluctant to allow their consciences to be shocked. Yet it is clear that
               the standard is breached when inadequate preparation deprives the accused
               of his defense: in many cases in which counsel failed to undertake
               investigation and research essential to adequate trial preparation, reviewing
               courts have held that the proceeding amounted to a farce and mockery of
               justice. The dynamics of trial are such that it cannot be said that
               inadequately prepared counsel invariably will render the trial a farce and
               mockery of justice: an experienced and well-trained lawyer could, perhaps,
               mount a respectable defense in a simple criminal trial with very little
               preparation. However, when a pro se, untrained in law and inexperienced
               in trial procedure, is forced to defend himself without having had an
               opportunity to prepare, a trial that is a farce and mockery of justice will
               almost certainly result. Any procedure so likely to result in a deprivation of
               due process must itself offend due process. As Justice Powell recently stated
               (Mathews v. Eldridge, 424 U.S. 319, 344 (1976)): "Procedural due process
               rules are shaped by the risk of error inherent in the truth finding process as
               applied to the generality of cases, not the rare exceptions."”

    I could not explain to the Honorable Court how difficult it was for me to draft my
previous and current motion. Just for this motion, I had to tire out several volunteers for
two months to take and write down my words through expensive tele-visits and phone calls,
a motion which have taken a day or two if I just had the computer, and after all, in the end,
the motion does not look the way I wished it to be. Such way is a crazy one, those
volunteers are already getting exhausted, they have their own life to manage, a defense
preparation in such a manner is useless, let alone that it is going to take several years just
for the pretrial motions all while we are incarcerated as of today for more than 28 months
without any essential defense tools. We do not think it is fair that after being deprived of
defense rights for more than 28 months and so much time excluded from the Speedy Trial
Act, the facility may take revenge on us and threaten to transfer us to different facilities, a
process which could take another two months; and who knows if at the other facilities we
would be granted our religious needs, kosher food, let alone the difficulty of preparing a
defense while not being together.




                                          Page 19 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 20 of 23



    As a conclusion of this part of the letter, I proved already for your Honor that if the
Court will not order clear and detailed instructions to solve all the above in a compelling
and binding manner, nothing will develop further, the injustice will just worsen, unless the
Honorable Court would intervene. I thought to prepare and offer a draft for the Court to
save the Court's time, but I am not capable of doing so for the same reasons explained
retrospectively.

    Your Honor, before I go further, I would like to reference the Court to 18 U.S.C.
§3142(i)(4) “The judicial officer may, by subsequent order, permit the temporary release of
the person, in the custody of a United States marshal or another appropriate person, to the
extent that the judicial officer determines such release to be necessary for preparation of
the person’s defense or for another compelling reason.” From all compelling reasons,
congress legislators saw as important to specify just the reason of “preparation of the
person’s defense.”

    Your Honor, I am not now in the position to request bail, and I will explain why. In the
end, all of us are human beings, and even we think we could judge things rationally and
based on facts, still, when we hear allegations that are unilateral and in such a manner
which is intended to shock the conscious, all of us are unintentionally becoming one-sided
and prejudiced. If I happened to be a judge and people would talk to me for hours and hours
orally and in writing that the defendant in front of me is a satanic cult leader, a cult whose
main theory and purpose is to abuse innocent children, kill infants and make cannibalistic
festivals, it would not help me the explicit instructions of the legislators of defense
preparation possibilities; those shocking allegations would unintentionally force me to
believe that this satanic cult leader is guilty, even before trial, and he is extremely
dangerous to be released into society should it be on any conditions or circumstances.

    If your Honor, will meditate and analyze what the government is doing here, especially
with the new superseding indictment and press releases I attached here, it could quickly be
realized that the government is just appealing for antisemitic prejudice of the public, no
chance of a fair trial could exist in such manner. The only way how we can get a fair trial is
if we would be given a chance to disassemble the whole Babel tower the government built
and pop bubble by bubble of all the grapevine stories the prosecution inherited from

                                          Page 20 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 21 of 23



unknown and known scandalmongers available in abundance on the internet. This is a
tough and lengthy job; still, this is the only way how to restore the objective view of the
public and of the chamber, which was so unfairly lost because of the manipulative tactics of
the government. As such, I would not request bail at the moment since doing so with the
background of the press releases and indictments would cause a shock to the conscious,
such a dangerous people would be released, they would be a danger to every boy and girl in
New York. Nevertheless, since as of today, I did not succeed in writing and demonstrating
the falseness of all the above due to all the limitations we currently face, I think it would be
proper to refer the Court to this section of 18 U.S.C. §3142(i)(4).

      II.      Relief Request Regarding Arraignment on Superseding Indictment

    This section is related to all the above as well. On April 19, 2021, the government filed
superseding indictment and indicted us on new charges. Your Honor, this indictment is not
similar to any other indictment in the world, the indictment on its face alleges such
allegations which there is no way to prove them and neither their relevance to this case. For
example, on page 3, the government states: “children in Lev Tahor are often subject to
physical, sexual, and emotional abuse.” The government does not even say that Nachman
Helbrans or Mayer Rosner have always abused physically, sexually, or emotionally these or
these children or on this or this occasion, no, they say just “children in Lev Tahor are
subject…” they do not mention who allegedly did it, Nachman Helbrans or Mayer Rosner
or others, with their knowledge or without their knowledge, on their own children or on
other children, on which occasion, etc. They said: “frequent beatings and forced
marriages”, did the alleged victims endure frequent beatings, was the alleged victim Yante
Rosner (Teller) married by force? Who forced her? If she was not forced, how are all this
gossips relevant to this case. There is no answer to that, Your Honor.

    Your Honor, I could not enter a plea on such charges, not a guilty plea, neither a not
guilty plea.

    I would like to reveal to Your Honor that we, Nachman Helbrans and Mayer Rosner
have decided, that if everything goes further in the way it goes currently, we would rather
go into an agreement with the government and plea guilty on one or two charges. However,
the government is not willing to meet us; still, we consider anyways doing so without

                                         Page 21 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 22 of 23



meeting the government even there are some drawbacks of doing so, as they are some
advantages as well. However, Your Honor, I will never tell a lie in court, the same as I
would never withhold the truth from the court. When I want to plea guilty, I want that the
factual basis of it should be in writing and not orally, it should be clear on what Mayer
Rosner and I are pleading guilty, I cannot plead guilty whatsoever under any circumstances
on an indictment which in each and every charge of it repeats such segments that an entire
Jewish community are guilty of child abuse, etc., all while we currently have in our
possession hundreds of evidence to show to the government which proves just the opposite
and hundreds more could be obtained if due diligence would be the interest and if just our
hands would not be tied and our tongue not cut. I cannot plead guilty just because I want to
return home to my wife and children; sure, I want to see my wife and children again, and
one day all these sufferings must come to an end, but I cannot plead guilty in such a
manner. I must explain what is true and what is not.

    I hereby ask the Honorable Court that the arraignment on the superseding indictment
should occur in person since in the previous status conferences, the court reporter clearly
said that she could barely understand what I talk and cannot record everything that I say.
The combination of my accent, broken English with the prison-level technology does not
give me even the opportunity to speak to the Court. With all the concerns I have on Covid-
19 for me and others, if there needs to be an arraignment, it must be in person. I do not ask
that everyone be present in person; it would not bother me if my side-counsel or Mayer
Rosner’s side-counsel would appear telephonically.

    During the arraignment, I do not plan to plead guilty or not guilty; I plan to explain to
the Court why this indictment as it is informs neither me nor Mayer the nature and cause of
the accusation. I plan to raise just a few issues on this matter. Mayer and I need a full day in
court under oath for this purpose and initially at least three hours of uninterrupted talk
besides clarification requests. After the three hours, I could answer under oath all the
questions and concerns of the Court and the government as well. I will try to bring along
with me all the documents I could, and what I could not, I will tell orally when and how I
can bring it. And if, after all that, Your Honor will decide that incarceration is the only
option, I will accept it, especially if Your Honor would go further and explain that to me.


                                         Page 22 of 23
    Case 7:19-cr-00497-NSR Document 235-1 Filed 05/07/21 Page 23 of 23



    I suggest to the Court that for the best interest of justice, an exception should be made
for the arraignment scheduled for May 14, 2021, that Mayer Rosner and I should be able to
appear together to save the Court’s time from hearing each of us for three hours. Should we
join the arraignment, each of us could adapt a part or the whole of the other one’s
arguments.

    I know that this means to take the entire day of the Court, but this entire day could save
a lot of headache and resources for the Court and all parties involved; a lot of taxpayers’
money would be saved. In the end, it would play for the best interest of the defense and the
government as well. How the government currently drives the case is not in the best interest
of the government itself.

    I hereby ask the Court to order the government to stick to its order of the list of the
defendants in the indictment and conduct the arraignments on the defendants in the order
laid out in the indictment, Nachman Helbrans and Mayer Rosner first and then the other
defendants in the order mentioned there.

     I thank Your Honor in advance for taking into consideration to grant us our rights of
due process.

    Sincerely yours,

    Nachman S. Helbrans




                                         Page 23 of 23
